 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7                                         )                        2:05-CV-01331-RCJ-PAL
                                                                    2:03-cv-01431-RCJ-PAL
                                           )                             MDL No. 1566
 8                                         )
                                           )                        2:05-CV-01431-RCJ-PAL
                                                                    2:05-cv-01331-RCJ-PAL
                                           )                        2:06-cv-00233-RCJ-PAL
 9   In re WESTERN STATES WHOLESALE
                                           )                        2:06-cv-00267-RCJ-PAL
     NATURAL GAS ANTITRUST                 )                        2:06-cv-00282-RCJ-PAL
10   LITIGATION.                           )                        2:06-cv-01351-RCJ-PAL
                                           )                        2:07-cv-00987-RCJ-PAL
11                                         )                        2:07-cv-01019-RCJ-PAL
                                           )                        2:09-cv-00915-RCJ-PAL
12                                         )
                                           )                                 ORDER
13                                         )

14
            These consolidated cases arise out of the energy crisis of 2000–2002. Plaintiffs (retail
15
     buyers of natural gas) allege that Defendants (natural gas traders) manipulated the price of
16
     natural gas by reporting false information to price indices published by trade publications and by
17
     engaging in “wash sales.” In 2003, the Judicial Panel on Multidistrict Litigation (“JPML”)
18
     transferred seven class action cases from various districts in California to this District under 28
19
     U.S.C. § 1407 as Multidistrict Litigation Case No. 1566, assigning Judge Pro to preside. Since
20
     then, the JPML has transferred in several more actions from various districts throughout the
21
     United States. Between 2003 and 2015, Judge Pro ruled on many motions to remand, to dismiss,
22
     and for summary judgment. He also approved several class settlements. Several parties settled
23
     on their own. One or more of the cases have been to the Court of Appeals twice and to the
24


                                                    1 of 3
 1   Supreme Court once. Specifically, in 2007, the Court of Appeals reversed several dismissals

 2   under the filed-rate doctrine and remanded for further proceedings. In 2013, the Court of

 3   Appeals reversed several summary judgment orders, ruling that the Natural Gas Act did not

 4   preempt state law anti-trust claims and that certain Wisconsin- and Missouri-based Defendants

 5   should not have been dismissed for lack of personal jurisdiction. The Supreme Court granted

 6   certiorari as to preemption under the Natural Gas Act and affirmed. The case was soon

 7   thereafter reassigned to this Court when Judge Pro retired. The Court issued several dispositive

 8   orders and denied class certification in applicable cases.

 9          On March 27, 2018, the Court of Appeals reversed the Court’s ruling that Reorganized

10   FLI, Inc. was entitled to summary judgment based on a release in a previous action. (ECF No.

11   2991). On August 1, 2018, the Court of Appeals ruled that Sinclair Oil Corp.’s claims were

12   similarly not released; nor were they precluded. (ECF No. 3027). On August 6, 2018, the Court

13   of Appeals reversed the Court’s grant of summary judgment to CenterPoint Energy Services, Inc.

14   on the merits of the claims under Wisconsin’s antitrust statutes, as well as the Court’s denials of

15   class certification. (ECF Nos. 3029, 3030).

16          Plaintiffs in the remaining cases have asked the Court to suggest remand to the JPML.

17   (ECF No. 2996 (Case No. 2:05-cv-1331); ECF No. 3038 (Case Nos. 2:06-cv-267 and 2:06-cv-

18   282); ECF No. 3048 (Case Nos. 2:06-cv-233, 2:06-cv-1351, and 2:07-cv-987); ECF No. 3049

19   (Case Nos. 2:07-cv-1019 and 2:09-cv-915)). Defendants have opposed the motions and filed

20   additional dispositive motions. The Court grants the motions for suggestion of remand for the

21   reasons given therein. The Court will not address the additional dispositive motions (or leave to

22   file them) unless the JPML declines to remand the applicable case(s).

23   ///

24   ///


                                                    2 of 3
 1                                             CONCLUSION

 2          IT IS HEREBY ORDERED that the Motions for Suggestion of Remand (ECF Nos. 2996,

 3   3038, 3048, 3049) are GRANTED. Pursuant to JPML Rule 10.1(b)(i), the Court recommends

 4   remand of these actions to their respective transferor courts. After three rounds of pretrial

 5   motion practice over the past two decades, a previous judge of this District was reversed twice,

 6   and this Court has been reversed once. The Court is of the opinion, having had its grants of

 7   summary judgment reversed, that dispositive motion practice should be concluded, and the

 8   matters should proceed to trial in the transferor courts. Further delay is inappropriate. Only

 9   class certification remains (in the five of the eight remaining actions that are class actions), and

10   given the Court of Appeals’ reversal of this Court’s denials of class certification, the transferor

11   courts are better positioned to apply the relevant states’ laws in these complex matters. The

12   Court respectfully suggests remand of these actions for trial.

13          IT IS FURTHER ORDERED that any party may file a copy of this Order with the JPML.

14          IT IS FURTHER ORDERED that the Motions (ECF Nos. 2999, 3053, 3082, 3084) are

15   DENIED without prejudice.

16          IT IS FURTHER ORDERED that the Motions (ECF Nos. 3065, 3068, 3086, 3087, 3090)

17   are DENIED as moot.

18          IT IS SO ORDERED.

19   Dated
     Datedthis
           this19th
                16thday of of
                      day  November,
                              January,2018.
                                       2019.

20

21                                                     _____________________________________
                                                                 ROBERT C. JONES
22                                                            United States District Judge

23

24


                                                     3 of 3
